Citation Nr: 1712900	
Decision Date: 04/20/17    Archive Date: 04/26/17

DOCKET NO.  16-16 995	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for service connection for residuals of a back injury.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for radiculopathy, to include as secondary to a back disability.

4. Entitlement to service connection for a head injury with residual headaches.

5. Entitlement to an earlier effective date prior to January 20, 2015, for the grant of service connection for bilateral hearing loss.

6. Entitlement to an earlier effective date prior to January 20, 2015, for the grant of service connection for tinnitus.



REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Mountford, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1953 to June 1956.

This matter comes before the Board of Veterans' Appeals (Board) from the September 2015 and January 2016 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The Veteran has stated throughout the record that he was involved in a parachute jump accident in 1953.  During this jump, another individual jumped out of the plane simultaneously and as a result, his feet became tangled with the Veteran's parachute risers.  This caused the Veteran to lose control over his parachute and his ability to control his landing.  The Veteran landed hard on the ground and the other individual landed on top of him.  Subsequently, the Veteran lost consciousness and was in the hospital for several weeks.  The Veteran contends that as a result of this fall he injured his back and head.  The Board finds the Veteran a credible historian. 

The Veteran appeared at a February 2017 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).  The issues of entitlement to service connection for radiculopathy and a head injury with residual headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's claim for entitlement to service connection for a back disability was last denied in a December 2008 rating decision; the Veteran did not file a timely notice of disagreement with respect to that decision or submit any pertinent evidence within the appeal period, and the decision became final.

2. Evidence added to the record subsequent to the expiration of the appeal period of the December 2008 rating decision is not cumulative or redundant of evidence previously of record and raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a back disability.

3.  Competent evidence shows that the Veteran's current back disability is attributable to an injury sustained in service.

4. A December 2008 rating decision that denied service connection for hearing loss was not appealed and became final; the decision was adequately supported by the evidence then of record and was consistent with the applicable statutory and regulatory provisions existing at that time.  

5.  The Veteran's claim to reopen service connection for bilateral hearing loss was received on January 20, 2015.

6. The Veteran's claim for service connection for tinnitus was received on January 20, 2015.

CONCLUSIONS OF LAW

1. New and material evidence has been received to reopen the claim for entitlement to service connection for a back disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).

2. The criteria for service connection for a back disability have been met.  38 U.S.C.A. §§ 1110, 1131, 1137, 5107; 38 C.F.R. §§ 3.303, 3.310.

3. The December 2008 rating decision that denied entitlement to service connection for bilateral hearing loss did not contain clear and unmistakable error; therefore, the criteria for revision of that decision on the basis of clear and unmistakable error have not been met. 38 U.S.C.A. § 7111 (West 2014); 38 C.F.R. §§ 20.1403, 20.1404 (2015).

4. The criteria for entitlement to an effective date earlier than January 20, 2015, for the grant of service connection for bilateral hearing loss, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2016).

5. The criteria for entitlement to an effective date earlier than January 20, 2015, for the grant of service connection for tinnitus, have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5102, 5103(A), 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

In this case, the Board is reopening and granting the Veteran's claim for service connection for a back disability. Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed. 

Regarding the Veteran's claim for an earlier effective date for the grant of service connection for hearing loss and tinnitus, the Veteran received a VCAA letter discussing how the VA determines effective dates in October 2008. 

Thereby, VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on his claim at this time.

II. Other Due Process Considerations

As noted in the Introduction, the Veteran was afforded a hearing before the undersigned VLJ in February 2017.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ asked the Veteran specific questions concerning the symptoms of and treatment for his back, head, and radiculopathy disabilities as well as the issues of new and material evidence to reopen a claim for service connection for a back injury and entitlement to an earlier effective date for the grant of service connection for hearing loss and tinnitus.  The hearing focused on the elements necessary to substantiate the claims, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate the claims.  In addition, the Veteran was assisted at the hearing by an accredited representative from The American Legion.  No pertinent evidence that might have been overlooked and that might substantiate the claim was identified by the Veteran or his representative.  Neither the representative nor the Veteran has suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).
III. Service Connection Generally

Service connection may be established for a disability due to a disease or injury that was incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In general, in order to prevail on the issue of service connection, the evidence must show: (1) the existence of a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

IV. Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical and lay evidence for the issue on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board notes that the Veteran's service treatment records are unavailable due to a 1973 fire at the National Personnel Records Center in St. Louis, Missouri.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (VA has a heightened duty to consider the applicability of the benefit of the doubt rule when there is evidence that a Veteran's service records have been lost or destroyed). However, the Veteran is competent to provide lay evidence of his in-service jump accident.
 
New and Material Evidence

The Veteran's original claim seeking compensation for a back disability was denied in a December 2008 rating decision because at the time of the Veteran's claim, he did not demonstrate a nexus between his current disability and his military service.  The Veteran did not appeal that decision, nor was any new and material evidence submitted within the appeal period, and the decision became final.  38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.

If a claim has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108; Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

VA must review all of the evidence submitted since the last final decision on any basis in order to determine whether the claim may be reopened.  Evans v. Brown, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992). 

The Veteran requested to reopen this claim in January 2015.  In April 2016, the RO reopened the claim, on the basis of new and material evidence (submission of a private medical opinion), and denied the claim on its merits.

Evidence added to the record since the December 2008 rating decision includes, in pertinent part, an opinion from the Veteran's private physician and lay statements from the Veteran and his former spouse regarding his in-service injury.  The Board finds that this evidence is new, as it has never previously been before agency decision makers, and material, as it relates to an unestablished fact necessary to substantiate the claim.  Accordingly, the Board finds this evidence raises a reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a back disability, and the claim is reopened.

Service Connection for a Back Disability

As discussed above, the Veteran contends that his current back disability is a result of a parachute jump accident that occurred in service.  In 2011, a MRI showed degenerative disc disease and a bulging disc.  Throughout the record, the Veteran has complained of chronic low back pain.

In March 2016, the Veteran submitted a letter from his private primary care physician (Dr. A.J.B.) discussing his back disability.  This opinion stated that the Veteran's jump accident "definitely contributed to [his] degenerative disc disease and current back pain and problems." Additionally, the doctor stated that it would be almost impossible for anyone to experience the force and trauma that the Veteran endured and not have unrelenting impairment for a significant amount of time.  Finally, the doctor stated that he believes that the Veteran's jump accident was the beginning of the Veteran's lifelong back pain.

Taken together, the Board finds the private medical opinion and Veteran's lay statements discussing his in-service injury to be probative and credible.  Resolving all doubt in the favor of the Veteran, the Board finds that the Veteran's back disability is related to his military service.  Thereby, service connection is warranted. 

Earlier Effective Date for the Grant of Service Connection for Bilateral Hearing Loss

On August 25, 2008, the Veteran filed a claim for compensation for entitlement to service connection for hearing loss.  In December 2008 this claim was denied.  The Veteran did not appeal this decision and it thereby became final.  On January 20, 2015, the Veteran again filed a claim for compensation for entitlement to service connection for hearing loss.  In September 2015, the Veteran was granted service connection for hearing loss, with an effective date of January 20, 2015, the day the VA received his claim.  In his October 2015 notice of disagreement, the Veteran argued that it was a clear and unmistakable error (CUE) that his original claim for service connection for hearing loss, filed on August 25, 2008, was denied and that alternatively, he was not granted an effective date of August 25, 2008 in the September 2015 grant of service connection.  The basis of the Veteran's CUE argument is that since an August 2015 VA examiner stated that the Veteran's hearing loss was a result of exposure as a vehicle driver in service, he should have originally been granted service connection for hearing loss with an effective date of August 25, 2008.

When a claim for service connection is received more than one year after discharge from active duty, the effective date assigned is the date the VA received the claim that was ultimately granted.  In order to receive an effective date prior to the date the claim was received, the Veteran must show that the decision involved a clear and unmistakable error (CUE). 

A decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes the error, the prior decision shall be reversed or revised. For the purpose of authorizing benefits, a rating or other adjudicative decision of the Board that constitutes a reversal or revision of a prior decision of the Board on the grounds of CUE has the same effect as if the decision had been made on the date of the prior decision.  Review to determine whether CUE exists in a case may be instituted upon request of the claimant.  A request for revision of a decision of the Board based on CUE may be made at any time after that decision is made. Such a request shall be submitted directly to the Board and shall be decided by the Board on the merits, without referral to any adjudicative or hearing official acting on behalf of the Secretary.  38 U.S.C.A. § 7111 (West 2014). 

Motions for review of Board decisions on the grounds of CUE are adjudicated pursuant to 38 C.F.R. §§ 20.1400-11.  As defined in the applicable regulations, CUE is the kind of error, of fact or law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 38 C.F.R. § 20.1403 (a).  Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, then the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40 (1993), motion for review en banc denied, 6 Vet. App. 162 (1994) (per curiam); see also 38 C.F.R. § 20.1403 (c).

Generally, CUE is present when either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403.  Review for CUE in a prior Board decision must be based on the record and the law that existed when the decision was made. 38 C.F.R. § 20.1403 (b)(1).

To prevail in a motion for CUE, the following three prongs must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions existing at that time were incorrectly implied; 2) an error occurred based on the record and the law that existed at the time of the prior adjudication in question; and 3) the error was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome.  Bouton v. Peake, 23 Vet. App. 71 (2008) (citing to Grover v. West, 12 Vet.App. 109, 112  (1999)).  A mere disagreement with how the facts were evaluated does not constitute an allegation which is adequate to raise a CUE claim.  Luallen v. Brown, 8 Vet. App. 92  (1995); Damrel v. Brown, 6 Vet. App. 242 (1994).
Here, the correct facts were known at the time of the rating decision and there was no error based on the record and law that existed at the time of the December 2008 rating decision.  The record shows that the August 2015 VA examination did state that it is at least as likely as not that the Veteran's military service resulted in his current hearing loss.  But, these facts were not known at the time of the December 2008 rating decision.  However, the absence of this medical opinion when the RO decided the Veteran's claim for compensation in December 2008 does not constitute a CUE.  Specifically, the Secretary's failure to fulfill the duty to assist, by providing a VA examination before deciding the December 2008 rating decision, cannot constitute the basis for a finding of CUE. Thereby, entitlement to an earlier effective date, prior to January 20, 2015, for service connection for hearing loss is not warranted.  38 C.F.R. § 20.1403.  

Earlier Effective Date for the Grant of Service Connection for Tinnitus

The Veteran applied for entitlement to service connection for tinnitus on January 20, 2015.  This claim was subsequently granted in September 2015 with an effective date of service connection for tinnitus of January 20, 2015. 

As there is no evidence that the Veteran's claim for tinnitus was received prior to January 20, 2015, the correct effective date for service connection for tinnitus remains January 20, 2015.


ORDER

1. As new and material evidence has been received, the previously denied claim of entitlement to service connection for a back disability is reopened. 

2. Service connection for a back disability is granted.

3. An earlier effective date prior to January 20, 2015, for the grant of service connection for bilateral hearing loss is denied.

4. An earlier effective date prior to January 20, 2015, for the grant of service connection for tinnitus loss is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). 

As discussed above, the Veteran suffered injuries to his head and back in a jump accident while he was in service.  The Veteran has submitted lay statements from himself and his former spouse, B.A.C., corroborating the Veteran's in-service injuries. 

The Veteran has not been afforded a VA examination in connection with his claims for radiculopathy and a head injury with residual headaches.  The Board finds that prior to considering the merits of the Veteran's claim, he should be afforded the appropriate VA examinations to determine the nature and etiology of the claimed conditions.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159 (c)(4).  

Additionally, as decided above, the Veteran is service connected for a back disability.  On remand, the examiner is asked to determine whether the Veteran's service connected back disability caused or aggravated his radiculopathy.

Since the claims file is being remanded, it should be updated to include any outstanding VA treatment records.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2.  Once the above development has been completed, forward a copy of the Veteran's claims file, to include a copy of this Remand, to a qualified VA medical professional for a VA examination.  

3.  The examiner must first identify all diagnosed head injury/disabilities to include, but not limited to, head trauma with residual headaches.

After reviewing the record, and with consideration of the Veteran's statements and the lay statement provided from C.A.R., the examiner is asked to address the following for each diagnosis:

a)  Is it at least as likely as not (a 50 percent probability or greater), that any diagnosed head injury/disability began in service, was caused by service, or is otherwise related to the Veteran's military service?

b)  Is it at least as likely as not (a 50 percent probability or greater), that the Veteran's radiculopathy began in service, was caused by service, or is otherwise related to the Veteran's military service?

c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's radiculopathy was caused by his service connected back disability?

d)  Is it at least as likely as not (50 percent or greater probability) that the Veteran's radiculopathy was permanently worsened (aggravated) by his service connected back disability?

The examiner should not base any opinions on the absence of service treatment records.  For purposes of these opinions, the examiner should assume the Veteran is a credible historian.  

The VA examiner should indicate that the claims file was reviewed.  All opinions provided must be thoroughly explained and an adequate rationale for any conclusions reached must be provided.  If any requested opinion cannot be provided without resort to speculation, the medical professional should state and explain why an opinion cannot be provided without resort to speculation.

4.  The RO must notify the Veteran that it is his responsibility to report for the examination and to cooperate in the development of the claim and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation showing that he was properly notified of the examination must be associated with the evidence of record.

5.  Following completion of the above, and a review of any additional evidence received, the RO should also undertake any other development it deems to be necessary, to include, if warranted, an addendum medical opinion which considers any newly received evidence.

6.  Then, the RO should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran should be provided a supplemental statement of the case and be given an adequate opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


